tment of ireasuky ora revenue service washington d c 20ra4 mar aep ka uniform issue list legend taxpayer a ira x amount a customer service agent b financial_institution c dear this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to erroneous of financial_institution c in information provided by customer service agent b which taxpayer a maintained her ira x page taxpayer a withdrew amount a from ira x on date and cashed the withdrawal check on date at the time of withdrawal taxpayer a asked to speak to the retirement services department and specifically asked about the time frame for redepositing amount a customer service agent b erroneously informed taxpayer a that she would have days from the date she cashed the withdrawal check not from the date of distribution to redeposit amount a as a rollover_contribution to ira x relying on this information on date taxpayer a redeposited amount a days of the february date during preparation of her year income taxes taxpayer a was informed that she had taken a premature ira distribution because the rollover was not completed timely into ira x which was within federal taxpayer a contacted financial_institution c about the erroneous information financial_institution c explained in writing that agent b was not a member of its specialized retirement services department based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not page apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the erroneous information given her by customer service agent b of financial_institution c furthermore taxpayer a took steps to roll over amount a which were consistent with her belief that the appropriate period wa sec_90 days therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount a from ira x therefore the service will consider the date rollover_contribution to ira x as a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page l this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d please address all correspondence to at se t ep ra t3 sincerely yours gn ml frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
